AO 472 (Rev. 11/16), modified by NED (9/17)



                                              UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF NEBRASKA



UNITED STATES OF AMERICA,
                                     v.                                                         Case No. 8:20mj88

GERARDO FLORENCIO GONZALEZ,                                                      ORDER OF DETENTION PENDING TRIAL
                                Defendant


                                                         Part I - Eligibility for Detention

        Upon the
               ☒ Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),
the Court held a detention hearing and found that detention is warranted.

                ☒ Defendant waived a detention hearing at this time and the court found that detention is warranted.

      This order sets forth the Court’s findings of fact and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any
other findings made at the hearing.
                                    Part II - Findings of Fact and Law as to Presumptions under § 3142(e)




                                          Part III - Analysis and Statement of the Reasons for Detention
      After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing, the Court
concludes that the defendant must be detained pending trial because the Government has proven:
   ☒ By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure the
      defendant’s appearance as required.
In addition to any findings made on the record at the hearing, the reasons for detention include the following:
       ☒ Subject to lengthy period of incarceration if convicted
        ☒ Significant family or other ties outside the United States
        ☒ Lack of legal status in the United States
        ☒ Background information unknown or unverified
        ☒ The nature and circumstances of the offense charged.

OTHER REASONS OR FURTHER EXPLANATION:


                                                    Part IV - Directions Regarding Detention
The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in
custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with defense counsel. On
order of a court of the United States or on request of an attorney for the Government, the person in charge of the corrections facility
must deliver the defendant to a United States Marshal for the purpose of an appearance in connection with a court proceeding.

Date:                    2/26/2020                                                      s/ Michael D. Nelson
                                                                                     United States Magistrate Judge




                                                                                                                                Page 1 of 1
